CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our reports dated February 25, 2008 on the financial statements and financial highlights of Alternative Energy Fund, Asia Focus Fund, Asia Pacific Dividend Fund, China & Hong Kong Fund, Global Energy Fund, and Global Innovators Fund, each a series of shares of Guinness Atkinson Funds.Such financial statements and financial highlights appear in the 2007 Annual Report to Shareholders, which is incorporated by reference in the Post-Effective Amendment to the Registration Statement on Form N-1A of the Guinness Atkinson Funds.We also consent to the references to our Firm in the Registration Statement and Prospectus. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April
